Citation Nr: 1206405	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  10-06 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. Chapter 33 (the Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones


INTRODUCTION

The Veteran served on active duty from August 2002 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.


FINDING OF FACT

The Veteran's entire active service period from August 2002 to March 2005 was subject to the education loan repayment program under 10 U.S.C.A. Chapter 109.


CONCLUSION OF LAW

The criteria for entitlement to benefits under the Post-9/11 GI Bill have not been met.  10 U.S.C.A. § 2171 (West 2002); 38 U.S.C.A. Chapter 33 (West Supp. 2011); 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 21.1031, 21.1032, 21.9510, 21.9520, 21.9550 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

38 C.F.R. § 21.9510 provides that the provisions of subpart B of 38 C.F.R. Part 21, which contain notification and assistance requirements for education claims filed under vocational rehabilitation and education, apply to claims filed for educational assistance under 38 U.S.C.A. Chapter 33 with respect to VA's responsibilities upon receipt of claim, VA's duty to assist claimants in obtaining evidence, and time limits. 

The notification requirements do not apply when a claim cannot be substantiated because there is no legal basis for the claim or undisputed facts render the claimant ineligible for the claimed benefits.  38 C.F.R. § 21.1031(b)(1).  The assistance requirements do not apply when there is no reasonable possibility that any assistance that VA would provide to the claimant would substantiate the claim.  38 C.F.R. § 21.1032(d).  As discussed below, the undisputed facts render the Veteran ineligible for benefits under the Post-9/11 GI Bill and there is no reasonable possibility than any assistance that VA would provide to the Veteran would substantiate his claim.  Therefore the notice and assistance requirements are inapplicable.

Analysis

In May 2009, the Veteran applied for benefits pursuant to the Post-9/11 GI Bill. 

The Post-9/11 GI Bill was enacted by Congress in June 2008 and codified at Title 38 U.S.C.A. Chapter 33.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  In March 2009 VA promulgated new regulations to implement the change in law and the regulations are currently codified at 38 C.F.R. §§ 21.9500-21.9770.  Under these provisions, an eligible individual is entitled to a maximum of 36 months of educational assistance.  38 C.F.R. §§ 21.9550(a).  In order to be an eligible individual, a Veteran must meet the service requirements of 38 C.F.R. § 21.9520.  A period of service counted for purposes of repayment of an education loan under 10 U.S.C.A. Chapter 109, known as the loan repayment program (LRP), may not be counted as a period of service for entitlement to educational assistance under 38 U.S.C.A. Chapter 33, the Post-9/11 GI Bill.  38 U.S.C.A. § 3322(b).  

In his application, the Veteran reported that his entire period of active service (from August 2002 to May 2005) was for the purposes of repaying an education loan.  Evidence from the Department of Defense also indicates that the Veteran's service from August 2002 to May 2005 was under an LRP obligation.  As the Veteran's entire period of active service counted for purposes of repayment of an education loan under 10 U.S.C.A. Chapter 109, this period of service cannot be counted as a period of service for entitlement to educational assistance under the Post-9/11 GI Bill.  38 U.S.C.A. § 3322(b).  

The Veteran testified at a Board hearing in November 2011.  He stated that he had intended to make a career out of the military.  He reported that because he was injured in service he was discharged due to a disability and he was unable to fulfill his four-year enlistment.  He asserted that because he was unable to finish his enlistment due to the medical discharge he should not have to forfeit his educational benefits.  He also reported that not all of his student loans were repaid under the LRP.  He stated that on discharge he was told that he could be eligible for the Montgomery GI Bill upon the payment of the $1,200 enrollment fee.  He reported that a counselor advised him against paying the enrollment fee.  The counselor told him that he would be eligible for the vocational rehabilitation program.  The Veteran testified that when he tried to obtain VA vocational rehabilitation benefits he was told that he was not entitled because he was employed.  The Veteran argued that because he was forced to retire early from service due to a service-related disability, he should not be penalized for not finishing the entire four years.  The Veteran testified that not all of his student loans were repaid.  The issue of non-paid education loans under the LRP is not before the Board, only the issue of whether the Veteran is eligible for education benefits under the Post 9/11 GI Bill. 

As all of the Veteran's active service was under the LRP, none of it can be counted as a period of service for eligibility under the Post 9/11 GI Bill.  38 U.S.C.A. § 3322(b).  The Veteran's uncompleted service obligation is not considered "active duty service" for any benefits, including education benefits under the Post 9/11 GI Bill. 

Although the Board empathizes with the Veteran and is sympathetic to his situation, there simply is no legal basis to find him eligible for education assistance benefits under the Post 9/11 GI Bill.  The Board is bound by the law, and its decision is dictated by the controlling statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

The Veteran is not eligible for benefits under the Post-9/11 GI Bill.  His claim for these benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to benefits under 38 U.S.C.A. Chapter 33 (the Post-9/11 GI Bill) is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


